 



ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT dated as of December 14, 2016 between Lawrence A. Minkoff with an
address at 401 Cayuga Way, Westfield, NJ 07090 (“Buyer”), and Magna-Lab Inc. a
New York corporation with an address at 6800 Jericho Turnpike, Suite 120W,
Syosset, NY 11791 (“Seller”).

 

WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, all of the assets of the Seller related to the
Seller’s magnetic resonance imaging technology and related activities (the
“Business”), all on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1         Definitions. The following terms, as used herein, have the following
meanings:

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person.

 

“Conveyance Documents” means (i) an assignment of the Patents and Patent
Applications in the form attached hereto on Exhibit A, (ii) a Bill of Sale, in
the form attached hereto as Exhibit B, conveying, among other things, the
Intellectual Property Rights from Seller to Buyer, and (iii) an assignment and
assumption agreement in the form attached hereto as Exhibit C.

 

“Closing” means the transaction in which the title to the Purchased Assets is
transferred from Seller to Buyer.

 

“Closing Date” means the date of the Closing.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office (the “PTO”)
and the U.S. Food and Drug Administration.

 

“Intellectual Property Rights” means patents, trademarks, tradenames, service
marks, service mark registrations, service names, copyrights, applications for
any of the foregoing rights, inventions, know-how, licenses, trade secrets or
other intellectual property rights of Seller or its subsidiary, relating to the
Business or which may be used to commercialize the rights claimed by a Patent or
Patent Application.

 

“License Agreement” means the License Agreement dated July 1, 2001, between
Magna-Lab, Inc. and the Mount Sinai School of Medicine of New York University.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind.

 

“MRI Products” means shall mean any product or part thereof, the manufacture,
use, or sale of which is: (i) covered by one or more Valid Claims of any
unexpired patent right included in the Intellectual Property Rights, or (ii)
could not be developed, manufactured, used, sold, comprised or delivered without
the technology included in the Illuminator Probe, Auto-Tune Interface Box and
Intravascular MRI Receiving Coil, Magna-SL and any related or unrelated MRI
magnet designs as the same exists on the date hereof, together with any
subsequent improvements thereto.

 



1 

 

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition or results of operations of such
Person.

 

“Patent or Patent Application” means the patent applications listed on Schedule
1.01(a) hereto, and any and all patent applications or continuation,
continuation-in-part, or divisional applications which claim priority thereto,
and any patents issuing from any of the foregoing, and any extensions, reissues,
re-examinations, renewals, substitutions related to any of the foregoing
(including without limitation remedies against infringements thereof and rights
of protection of an interest therein under the laws of all jurisdictions) and
any and all foreign counterparts of any of the foregoing, and all documentation,
notes or other materials of Seller with respect to the foregoing (the “Patent
Documentation”).

 

“Permits” shall mean all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings with, any Governmental
Authority, including all authorizations under the regulations of the United
States Food and Drug Administration and all applications for any of the
foregoing.

 

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

 

“Purchased Assets” means (i) the Intellectual Property Rights including without
limitation the Patents and Patent Applications and all of Seller’s rights under
the License Agreement, (ii) any and all physical assets owned by the Seller or
its subsidiary and related exclusively to the Business including prototypes of
the MRI Products and any MRI magnets as well as any parts and components of the
foregoing, (iii) any and all Permits held by the Seller that relate to the
Business or Intellectual Property Rights and (iii) all non-financial, technical
books, records, files, design specifications, software and other data of the
Seller related exclusively to the Business.

 

“Valid Claim” means a claim included in a Patent or Patent Application which is
actively being prosecuted or which is included in an unexpired United States or
foreign patent which issues from a Patent Application and which shall not have
been withdrawn, canceled or disclaimed, nor held invalid by a court of competent
jurisdiction in an unappealed or unappealable decision.

 

ARTICLE II
PURCHASE AND SALE

 

2.1         Purchase and Sale.

 

(a)           Upon the terms and subject to the conditions of this Agreement,
Buyer agrees to purchase from Seller, and Seller agrees to sell, transfer,
assign and deliver, or cause to be sold, transferred, assigned and delivered, to
Buyer at Closing, all of Seller’s right, title and interest throughout the
world, in and to the Purchased Assets.

 



2 

 

 

(b)           Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to assign or transfer any contract
or Permit or any claim or right or any benefit or obligation thereunder or
resulting therefrom if an assignment or transfer thereof, without the consent of
a third party thereto, would constitute a breach or violation thereof or is
otherwise prohibited. If such consent is required or if an attempted assignment
or transfer is ineffective, Seller shall use its commercially reasonable efforts
to cooperate with Buyer to provide for Buyer the benefits under any such
contract or Permit, with the expense of any such cooperation to be borne by
Buyer.

 

2.2         Consideration. The consideration for Buyer’s acquisition of the
Purchased Assets shall consist of the following:

 

(a)           Assumption by the Buyer of all liabilities of the Seller related
exclusively to the Purchased Assets, including, without limitation, Seller’s
royalty and other obligations, if any, under the License Agreement; and

 

(b)           Forgiveness by the Buyer of all indebtedness currently owing from
Seller to Buyer or any of Buyer’s Affiliates, including $73,602.66 owing to
Buyer and $36,659.99 owing to Darby & Darby, each as reflected on Seller’s
financial statements which represented amounts advanced to Seller by or on
behalf of Buyer to fund costs of maintaining Intellectual Property Rights and
other Business-related costs.

 

2.3         Closing. The Closing of the purchase and sale of the Purchased
Assets hereunder shall take place on December 14, 2016 at a mutually agreeable
location, or at such other time as Buyer and Seller may agree. At the Closing,

 

(a)           Buyer and Seller shall execute and deliver the Conveyance
Documents to which each is a party.

 

(b)           Buyer and Seller shall execute and deliver all such other
instruments, documents and certificates as may be requested by the other party
that are reasonably necessary for the consummation at the Closing of the
transactions contemplated by this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

The Seller hereby represents and warrants to the Buyer, as of the date hereof
and as of the Closing Date (it being understood that the representations and
warranties are being made by each entity comprising the Seller for itself, on a
joint and several basis, and that the term Seller as used herein refers to the
entity making the representation or warranty):

 

3.1         Organization. The Seller is duly incorporated and validly existing
in good standing under the laws of the State of New York. The Seller has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and is registered or qualified to do business
and in good standing in each jurisdiction in which it is required to so qualify
or register and where the failure to be so qualified is reasonably likely to
have a Material Adverse Effect upon the Buyer, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification.

 



3 

 

 

3.2         Corporate Authorization. The execution, delivery and performance by
Seller of this Agreement and each of the Conveyance Documents to which it is a
party and the consummation by Seller of the transactions contemplated hereby and
thereby are within the powers of Seller and have been duly authorized by all
necessary action on the part of Seller. This Agreement has been duly executed
and delivered by the Seller and constitutes a valid and binding agreement of
Seller, enforceable against the Seller in accordance with its terms except as
enforceability may be limited under principles of equity and the like.

 

3.3         Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement and each of the Conveyance Documents to which it is
a party does not require any action by or in respect of, or filing with, any
Governmental Authority (except for such filings as may be required with the US
Patent and Trademark Office and the US Food and Drug Administration, and
comparable foreign agencies).

 

3.4         Non-Contravention; Consents. The execution and delivery of this
Agreement by the Seller and each of the Conveyance Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
will not (A) conflict with or constitute a violation of, or default (with the
passage of time or otherwise) under, (i) any bond, debenture, note or other
evidence of indebtedness, or any lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Seller is a party or by which it or its property is bound, where such
conflict, violation or default is reasonably likely to result in a Material
Adverse Effect on the Purchased Assets or their intended use, (ii) the charter,
by-laws or other organizational documents of the Seller, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority binding upon the Seller or the Purchased
Assets, where such conflict, violation or default is reasonably likely to result
in a Material Adverse Effect on the Purchased Assets or their intended use, or
(B) result in the creation or imposition of any Lien upon any Purchased Asset or
an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Seller is a party or by which it is bound or to which
any of the Purchased Assets is subject, where such Lien is reasonably likely to
result in a Material Adverse Effect on the Purchased Assets or their intended
use. No consent, approval, authorization or order of, or registration,
qualification or filing with, any Governmental Authority in the United States or
other country, and no such consent, approval or authorization of any third
party, is required for the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, other than filings and
consents to be made with the US Patent and Trademark Office, the US Food and
Drug Administration and any comparable foreign agencies.

 

3.5         Title to Purchased Assets. Upon consummation of the transactions
contemplated hereby, Buyer will have acquired all of Seller’s right, title and
interest in and to each of the Purchased Assets. The Purchased Assets are being
acquired on an “as is” basis.

 

3.6         Litigation. There is no action, suit, investigation or proceeding
(or any basis therefor), of which Seller has received written notice, pending
or, to the knowledge of Seller, threatened, before any Governmental Authority or
arbitrator that has or could materially affect any Purchased Asset. Seller has
not received written notice of any claims made by any Person with respect to, or
any actions, suits or other proceedings relating to, any Purchased Assets which
could have a material adverse effect on the proposed or intended use of the
Purchased Assets.

 



4 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller that:

 

4.1         Authorization. This Agreement has been duly executed and delivered
by the Buyer and constitutes a valid and binding agreement of Buyer, enforceable
against the Buyer in accordance with its terms except as enforceability may be
limited under principles of equity and the like. Buyer has all right, title and
authority to waive all rights, if any, of Darby & Darby to collect any amounts
from Seller.

 

4.2         Governmental Authorization. The execution, delivery and performance
by Buyer of this Agreement and each of the Conveyance Documents to which it is a
party does not require any action by or in respect of, or filing with, any
Governmental Authority (except for such filings as may be required with the US
Patent and Trademark Office and the US Food and Drug Administration, and
comparable foreign agencies).

 

4.3         Non-Contravention; Consents. The execution and delivery of this
Agreement and the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (A) conflict with
or constitute a violation of, or default (with the passage of time or otherwise)
under, (i) any bond, debenture, note or other evidence of indebtedness, or any
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Buyer is a party or by
which it or its property is bound, where such conflict, violation or default is
reasonably likely to result in a Material Adverse Effect on the Buyer, or (ii)
any law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority binding upon the Buyer or
its property, where such conflict, violation or default is reasonably likely to
result in a Material Adverse Effect on the Buyer, or (B) result in the creation
or imposition of any Lien upon any of the properties or assets of the Buyer or
an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Buyer is a party or by which it is bound or to which any
of the property or assets of the Buyer is subject, where such Lien is reasonably
likely to result in a Material Adverse Effect on the Buyer. No consent,
approval, authorization or order of, or registration, qualification or filing
with, any Governmental Authority in the United States is required for the
execution and delivery of this Agreement by the Buyer and the consummation of
the transactions contemplated hereby, such as have been made or obtained or
other than other than filings and consents to be made with the US Patent and
Trademark Office, the US Food and Drug Administration and any comparable foreign
agencies.

 

4.4         Legal Proceedings. There is no legal or governmental proceeding
pending to which the Buyer is a party or of which the business or property of
the Buyer is subject.



 

ARTICLE V
COVENANTS OF BUYER AND SELLER

 

5.1         Efforts; Further Assurances; Access.

 

(a)           Subject to the terms and conditions of this Agreement, each party
will use its commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or appropriate to
perform its obligations hereunder, to consummate the transactions contemplated
by this Agreement and to comply with all applicable laws and regulations in
connection therewith; Seller and Buyer agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.

 



5 

 

 

(b)           Seller hereby constitutes and appoints, effective as of the
Closing, Buyer and its successors and assigns as the true and lawful attorney of
such Seller with full power of substitution in the name of Buyer or in the name
of such Seller, but for the benefit of Buyer (i) to collect for the account of
Buyer any items of Purchased Assets and (ii) to prosecute all proceedings which
Buyer may in its sole discretion deem proper in order to assert or enforce any
right, title or interest in, to or under the Purchased Assets, and to defend or
compromise any and all actions, suits or proceedings in respect of the Purchased
Assets, whether based on a claim arising prior to or after the Closing Date.
Buyer shall be entitled to retain for its account any amounts collected pursuant
to the foregoing powers, including any amounts payable as interest in respect
thereof.

 

ARTICLE VI
SURVIVAL; INDEMNIFICATION

 

6.1         Survival. The representations and warranties of the parties hereto
contained in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall not survive the Closing and
neither party shall have a claim against the other party relating to this
Agreement.

 

6.2         Limitations Of Liability. EXCEPT IN THE EVENT OF FRAUD, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY OTHER
PERSON FOR ANY LOSS OF PROFITS OR SPECIAL, CONSEQUENTIAL OR INDIRECT DAMAGES OF
ANY KIND WHATSOEVER.

 

ARTICLE VII
MISCELLANEOUS

 

7.1         Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including telex, facsimile or similar
writing with confirmed receipt of transmission) and shall be given,

 

(a)           if to Buyer, to:

 

Lawrence A. Minkoff, Ph.D. 

401 Cayuga Way

Westfield, New Jersey 07090

Facsimile: (631) 390-1761

 

(b)           if to Seller, to:

 

Magna-Lab Inc. 

6800 Jericho Turnpike, Suite 120W

Syosset, NY 11791

Attention: Kenneth C. Riscica, Treasurer and Secretary

Facsimile: (516) 393 5879

 



6 

 

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by fax prior to 4:00 p.m. EST or on the date
five business days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 7.01.

 

7.2         Amendments; No Waivers.

 

(a)           Any provisions of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by Buyer and Seller, or in the case of a waiver, by the party against
whom the waiver is to be effective.

 

(b)           No failure or delay by either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except to the extent expressly
provided otherwise in this Agreement, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

7.3         Expenses. All costs and expenses incurred in connection with the
negotiation, preparation, execution or delivery of this Agreement shall be paid
by the party incurring such cost or expense.

 

7.4         Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No party to this Agreement shall assign any rights under
this Agreement to any party without the written consent of the other parties
hereto except that nothing herein shall prohibit or restrict Seller from
assigning its rights hereunder from and after the Closing Date.

 

7.5         Governing Law; Jurisdiction; Service of Process. This Agreement
shall be construed in accordance with and governed by the law of the State of
New York (without reference to its rules as to conflicts of law).

 

(a)           Each party irrevocably agrees that any legal action, suit or
proceeding against either of them arising out of or in connection with this
Agreement or the transactions contemplated hereby or disputes relating thereto
(whether for breach of contract, tortuous conduct or otherwise) shall be brought
exclusively in the state courts of New York located within New York county, and
hereby irrevocably accepts and submits to the exclusive jurisdiction of the
aforesaid courts in personam, with respect to any such action, suit or
proceeding. Each of the parties hereto waives to the fullest extent permitted by
law claim that such action, suit or proceeding brought in the venue specified in
this Section is brought in an inconvenient forum or that such venue is otherwise
improper, and any right to trial by jury in any action, suit or proceeding
brought to enforce, defend or interpret any rights or remedies under, or arising
in connection with or relating to, this Agreement. Each of the parties hereto
irrevocably consents to the service of any and all legal process, summonses,
notices and other documents which may be served in any action, suit or
proceeding in the state courts of New York located in New York County, which
service may be made by mailing a copy of such process by certified or registered
mail, postage prepaid, to the party to be served at its address as provided in
Section 7.01 hereof, with such service to be effective upon receipt.

 



7 

 

 

7.6         Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective on the date of signature of the last party to
sign this Agreement.

 

7.7         Entire Agreement. This Agreement, the Schedules and the Conveyance
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties with respect to the
subject matter of this Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth or referred to herein has
been made or relied upon by either party hereto. Neither of this Agreement, nor
any provision hereof, is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.

 

7.8         Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

7.9         Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

[SIGNATURE PAGE FOLLOWS]

 



8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  Lawrence A. Minkoff, Ph.D.         MAGNA-LAB INC.       By:        Name:
Kenneth C. Riscica   Title: Treasurer and Secretary

 



9 

 

 

EXHIBIT A

 

PATENT ASSIGNMENT

 

This Patent Assignment (“Assignment”) is made this 14th day of December,2016, by
Magna-Lab, Inc.., a New York corporation (“Assignor”), in favor of Lawrence A.
Minkoff (“Assignee”). Assignor and Assignee are parties to an Asset Purchase
Agreement dated as of December 14, 2016.

 

For good and valuable consideration, as stated in the Asset Purchase Agreement,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
agrees as follows:

 

1.       Assignor hereby sells, assigns and transfers to Assignee, absolutely
and unconditionally, the full and exclusive right, title, and interest in and to
each of the patents and pending patent applications as set forth on Attachment A
hereto, as well as to all inventions represented thereby, and any renewals,
extensions, reissues or reexaminations of those patents and any divisions,
renewals, extensions, continuations or continuations-in-part, of those
applications and all patents resulting from any of the foregoing (“Patent
Rights”), and further including, in all countries, the right to claim priority
based on the applications, the Patent Rights to be held and enjoyed by Assignee
to the full end of the term for which those patents are granted, as fully and
entirely as they could have been held and enjoyed by Assignor if this Assignment
had not been made, together with all rights of actions for past infringement
thereof including the right to recover damages for said infringement;

 

2.       Assignor hereby authorizes and requests the Commissioner of Patents and
Trademarks of the United States, and any Official of any country or countries
foreign to the United States whose duty it is to issue patents on applications
as aforesaid, to record this Assignment, and to issue all Letters Patent for the
Patent Rights to Assignee, its successors, legal representatives and assigns, in
accordance with the terms of this Assignment;

 

3.       Assignor hereby represents and warrants that Assignor has the full
right to convey the entire interest herein assigned without conflict with the
rights of others, and that Assignor has not executed, and will not execute, any
agreement, assignment, sale or encumbrance in conflict herewith; and

 

4.       Assignor hereby further covenants and agrees that Assignor will
communicate to Assignee, its successors, legal representatives and assigns, any
facts and documents known to Assignor respecting the Patent Rights, and will
testify in any legal proceeding, sign all lawful papers, execute all divisional,
continuing and reissue applications, make all rightful oaths and generally do
everything possible to aid Assignee, its successors, legal representatives and
assigns, to obtain and enforce proper patent protection for the Patent Rights in
all countries.

 

5.       In the event of any inconsistency between this Assignment and the terms
of the Asset Purchase Agreement, dated as of the date hereof (the “Asset
Purchase Agreement”), between Assignor and Assignee, the terms of the Asset
Purchase Agreement shall be controlling.

 

6.       This Assignment shall be construed in accordance with and governed by
the law of the State of New York (without reference to its rules as to conflicts
of law).

 



  A-1

 

 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed by its
duly authorized officer.

 



  MAGNA-LAB, INC.         By:       Name: Kenneth C. Riscica     Title:
Treasurer and Secretary



 

STATE OF                                            )

) s.s: 

COUNTY OF                                         )

 

On this _____ day of _______, in the year 2016, before me appeared
________________ to me personally known, who being by me duly sworn did say that
he is the authorized officer of the ASSIGNOR named in the foregoing instrument
of Assignment and he signed this instrument of Assignment in my presence.

 



        Notary Public  



 



  A-2

 

 

ATTACHMENT A

 

All patents and patent applications held by Magna-Lab, Inc., including

 

Patent Number   Title       6,915,153   Catheter antenna for magnetic resonance
imaging       6,437,569   Expandable MRI receiving coil       5,623,241  
Permanent magnetic structure       5,400,787   Inflatable magnetic resonance
imaging sensing coil assembly positioning and retaining device and method for
using the same

 



  A-3

 

 

EXHIBIT B

 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that Magna-Lab, Inc., a New York corporation
(the “Seller”), for good and valuable consideration paid to it by Lawrence A.
Minkoff (“Buyer”), the receipt and sufficiency of which is hereby acknowledged,
does hereby sell, assign, transfer and convey to Buyer, its successors and
assigns, all of the Seller’s right, title and interest in and to the Purchased
Assets, as such term is defined in that certain Asset Purchase Agreement dated
as of December 14, 2016, by and between Buyer and Seller (the “Purchase
Agreement”).

 

All initially capitalized terms used but not defined herein shall have the
meanings attributed to them in the Purchase Agreement.

 

This Bill of Sale is further documentation of the transfers, conveyances and
assignments contemplated by the Purchase Agreement and is subject to all of the
terms, provisions and conditions thereof. Nothing in this Bill of Sale shall
constitute a waiver of, expansion of or limitation upon any of Seller’s or
Buyer’s rights and remedies under the Purchase Agreement and, in the case of any
conflict between the terms of the Purchase Agreement and this Bill of Sale, the
Purchase Agreement shall govern.

 

Seller shall, from time to time, from and after the date hereof, upon request of
Buyer, execute such further documents of transfer, conveyance and assignment as
Buyer reasonably deems necessary or desirable to carry our the transactions
contemplated by this Bill of Sale.

 

This Bill of Sale shall be binding upon and shall inure solely to the benefit of
Buyer and Seller and their respective successors and assigns.

 

This Bill of Sale shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to any applicable
principles of conflicts of law.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale on December 14, 2016.

 

  MAGNA-LAB, INC.       By: __________________________   Name:  Kenneth C.
Riscica   Title: Treasurer and Secretary



 



  B-1

 

 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of December 14, 2016 (this
“Agreement”), by and between Lawrence A. Minkoff with an address at 401 Cayuga
Way, Westfield, New Jersey 07090 (“BUYER”), and Magna-Lab Inc., a New York
corporation with an address at 6800 Jericho Turnpike, Suite 120W, Syosset, NY
11791 (“SELLER”).

 

W I T N E S S E T H:

 

WHEREAS, Seller has agreed to sell Buyer all of its assets related to its MRI
technology business, pursuant to an Asset Purchase Agreement, dated as of the
date hereof, by and between Buyer and Seller (the “Asset Purchase Agreement”);

 

WHEREAS, among the assets to be sold to Buyer pursuant to the Asset Purchase
Agreement are all of Seller’s rights under the license agreement, dated July 1,
2001(the “License Agreement”), between Seller and the Mount Sinai School of
Medicine of New York University (“MSSM”);

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Assignment and Assumption of License Agreement. Effective as of the Closing,
(i) Seller hereby sells, assigns, conveys and transfers to Buyer all of Seller’s
right, title and interest in, to and arising under or relating to the License
Agreement and (ii) Buyer hereby assumes and shall be solely responsible for all
of the obligations and liabilities of Seller arising under the License Agreement
from and after such date.

 

2. Further Assurances. The parties hereto agree to timely execute such other
agreements, assignments, consents, waivers or other documents reasonably
necessary to further give effect to or evidence the agreements hereunder.

 

3. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Seller and Buyer and their respective successors and assigns.

 

4. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York (without reference to its rules as to conflicts of law).
Exclusive place of jurisdiction shall be New York, New York.

 

5. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered as provided in the Asset Purchase
Agreement.

 



  C-1

 

 

6. Miscellaneous. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and may not be modified in any
manner or terminated except by an instrument in writing executed by the parties
hereto. Nothing in this Agreement shall constitute a waiver of, expansion of or
limitation upon any of Seller’s or Buyer’s rights and remedies as between
themselves under the Asset Purchase Agreement and, in the case of any such
conflict between the terms of the Asset Purchase Agreement and this Agreement,
the Asset Purchase Agreement shall control. If any term, covenant or condition
of this Agreement is held to be invalid, illegal or unenforceable in any
respect, this Agreement shall be construed without such provision. This
Agreement may be executed in several counterparts, each of which counterparts
shall be deemed an original instrument and all of which together shall
constitute a single Agreement. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

[Remainder of page left intentionally blank]

 



  C-2

 

 


       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first set forth above.

 

 

Magna-Lab, Inc. 

        By:         Name: Kenneth C. Riscica     Title:   Treasurer and
Secretary         Lawrence A. Minkoff

 



  C-3

 

 

(License Agreement)

 

 

C-4